NUMBER 13-10-00467-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                         IN RE BSC EQUIPMENT COMPANY


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                Before Justices Rodriguez, Benavides, and Vela
                      Per Curiam Memorandum Opinion 1

       Relator, BSC Equipment Company, filed a petition for writ of mandamus in the

above cause on August 18, 2010. The Court requested that the real party in interest file

a response to the petition; however, on October 8, 2010, the parties filed a “Joint Motion

to Abate Petition for Writ of Mandamus” on grounds that they have settled and

compromised their differences. The Court granted the “Joint Motion to Abate Petition

for Writ of Mandamus” and abated this cause.




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Relator has now filed a “Motion to Dismiss” this original proceeding because the

parties have compromised and settled their differences. The Court, having examined

and fully considered “Relator’s Motion to Dismiss,” is of the opinion that the motion

should be granted.         Accordingly, the Court REINSTATES this cause, GRANTS

“Relator’s Motion to Dismiss,” and DISMISSES this cause as moot without reference to

the merits thereof. Pending motions, if any, are likewise DISMISSED as moot. See

TEX. R. APP. P. 52.8(a).

       IT IS SO ORDERED.



                                                     PER CURIAM


Delivered and filed the
30th day of November, 2010.




                                              2